Citation Nr: 1044735	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  04-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The Veteran served on active duty from June 1975 to October 1975.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a September 2003 decision 
of VA Regional Office (RO) in Oakland, California that denied 
service connection for PTSD.

The case was remanded by Board decision in February 2006 for 
further evidentiary development.

The Board denied service connection for PTSD in December 2006.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims.  In an August 2008 decision, the Court vacated 
the Board's decision and remanded the claim for readjudication.

The case was remanded by Board decision in August 2009.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was the victim of sexual and physical 
assault by members of his platoon in service, including being 
gang raped, beaten up and pushed off the side of mountain leading 
to fractured legs, and that service connection for PTSD is 
warranted.  In an undated statement in the record in support of 
the claim, the appellant stated that those military experiences 
had destroyed his life and his world, and shattered every core 
belief he had such that his future seemed hopeless.  He related 
that the only thing he saw for his future was medication, therapy 
and anger dealing with his past.  The appellant now carries a 
diagnosis of PTSD which he related to traumatic stressors in 
service.

The record reflects that pursuant to the Board's most recent 
remand, the records on which the Veteran's Social Security award 
was based were received containing voluminous VA clinical data 
that were not previously of record.  The Veteran was shown to 
have been ordered by a court to enter and complete a VA treatment 
program relating to substance abuse wherein he received extensive 
counseling and treatment, including inpatient admission, and 
follow-up dating from October 2002.  During the course of 
treatment, the appellant provided a history of psychiatric 
treatment and multiple admissions dating back to 1994 at a number 
of facilities.  Specifically, he stated that he had been admitted 
to Mandeville, Louisiana State Hospital for 90 days in 1994 or 
1996 following attempted suicide.  He related that he had been 
admitted to the Beamer Street residential drug rehabilitation 
program in Woodland, California in January and September 2002 for 
28 days on each occasion.  The Veteran indicated that he had been 
admitted to the Washo General Hospital in Reno, Nevada in 1988 
after slipping on ice and striking his head on a rock in 1988, 
followed by an episode of amnesia.  During counseling in November 
2002, the Veteran said that his first psychiatric contact was in 
1994 at "Sandhill" for two weeks.  On that occasion, he also 
indicated that he had gone through two other programs whose names 
he could not recall at the time.  The Board observes that these 
clinical data are not of record, and might be helpful in the 
adjudication of the Veteran's claim, and must be retrieved prior 
to disposition of the issue on appeal.  Accordingly, the Veteran 
should be contacted and requested to provide authorization to 
request records with the names of all providers from whom he 
received psychiatric treatment after service, their addresses and 
dates of treatment.  These clinical records should be requested 
and associated with the claims folder when proper authorization 
is received.

Accordingly, the case is REMANDED for the following actions:

1.  Write the Veteran and request that he 
provide authorization identifying the 
names and addresses of all providers and 
facilities who treated him for psychiatric 
symptoms, or from whom he received 
counseling after service, to include 
"Sandhill", Mandeville at the Louisiana 
State Hospital, the Beamer Street 
residential drug rehabilitation program in 
Woodland, California and Washo General 
Hospital in Reno, Nevada.  After securing 
the necessary releases, the RO should 
request this information. 

2.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit is 
not granted, the appellant should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


